Citation Nr: 0623444	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-32 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for tinnitus.

2.  Entitlement to service connection for radiation exposure.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for obstructive sleep 
apnea.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for left shoulder pain.

7.  Entitlement to service connection for hand pain.

8.  Entitlement to service connection for wrist pain.

9.  Entitlement to service connection for low back pain.

10.  Entitlement to service connection for bursitis of the 
hips.

11.  Entitlement to service connection for stress fractures 
of the legs.

12.  Entitlement to service connection for ankle pain.  

13.  Entitlement to an initial disability rating in excess of 
10 percent for patellofemoral syndrome of the right knee.  

14.  Entitlement to an initial disability rating in excess of 
10 percent for patellofemoral syndrome of the left knee.

15.  Entitlement to an increased disability rating for 
asthma, currently evaluated as 30 percent disabling.

16.  Entitlement to an increased disability rating for scar 
status post fracture of the right zygomatic arch, currently 
evaluated as 10 percent disabling.

17.  Entitlement to an increased disability rating for 
hypertensive cardiovascular disease, currently evaluated as 
10 percent disabling.

18.  Entitlement to a compensable disability rating for 
status post fundoplication.

19.  Entitlement to a compensable disability rating for 
bilateral bunions of the first metatarsal.

20.  Entitlement to a total disability rating based on 
individual unemployability.


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
September 1981 and from June 1989 to December 2000.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

In an April 2003 rating decision, the RO granted service 
connection for asthma with an evaluation of 30 percent, 
tinnitus with an evaluation of 10 percent, scar status post 
fracture of the right zygomatic arch with an evaluation of 10 
percent, hypertensive cardiovascular disease with an 
evaluation of 10 percent, status post fundoplication with an 
evaluation of 0 percent, patellofemoral syndrome of the right 
knee with an evaluation of 0 percent, patellofemoral syndrome 
of the left knee with an evaluation of 0 percent, and 
bilateral bunions of the first metatarsal with an evaluation 
of 0 percent, all effective January 1, 2001.  The RO also 
denied service connection for radiation exposure, hearing 
loss, ruptured ear drums, obstructive sleep apnea, arthritis, 
left shoulder pain, hand pain, wrist pain, low back pain, 
bursitis of the hips, stress fractures of the legs, and ankle 
pain.  

In June 2003, the veteran filed a notice of disagreement 
(NOD) to the evaluations for patellofemoral syndrome of the 
knees and the denials of service connection, except for 
ruptured ear drums, hearing loss, left shoulder pain, and 
ankle pain.  Then, in an August 2003 statement, the veteran 
indicated disagreement with hearing loss, left shoulder pain, 
and ankle pain.  Accordingly, in April 2004, the RO issued a 
statement of the case (SOC) addressing the evaluations for 
the knee disabilities and the denials of service connection 
for all of the above disabilities, except for ruptured ear 
drums.  Prior to the end of the one-year period since the 
mailing of the notice of the rating decision, the veteran 
submitted additional evidence.  In August 2004, the RO issued 
a supplemental statement of the case (SSOC) addressing all of 
the issues listed on the SOC.  In September 2004, the veteran 
filed a VA Form 9 appealing all issues.  

Initially, the Board notes that the VA Form 9 was not 
received within one year of the mailing of the notice of the 
rating decision or within 60 days of the mailing of the SOC.  
However, the Board observes that it is timely with respect to 
the SSOC.  See 38 C.F.R. § 20.302(b)(2) (2005).  The issuance 
of the SSOC, however, was not required for every issue, as 
the additional evidence submitted by the veteran only 
addressed a few of the issues.  After consideration, in light 
of the facts that the RO listed every issue that was on the 
SOC on the SSOC, the veteran indicated an intent to appeal 
all of the issues listed on the SOC and any SSOC, and the RO 
certified every issue listed on the SSOC, and to avoid any 
prejudice against the veteran, the Board will take 
jurisdiction over all of the above issues.  

With respect to the veteran's bilateral patellofemoral 
syndrome, in an April 2004 rating decision, the RO increased 
the evaluations to 10 percent each, effective the date of 
service connection.  The veteran has not indicated that he is 
satisfied with these ratings.  Thus, the claims are still 
before the Board, and the issues are as stated on the title 
page.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In an April 2005 rating decision, the RO denied increased 
disability ratings for each of the veteran's service-
connected disabilities and denied a total disability rating 
based on individual unemployability (TDIU).  The veteran 
timely perfected an appeal of these determinations to the 
Board.  

Lastly, the Board notes that the veteran has been represented 
by R.A. LaPointe, an attorney who has recently retired.  In a 
June 2006 letter, the Board informed the veteran of the 
circumstances and notified him of his options, including 
representing himself, appointing a veteran's service 
organization, or appointing a different private attorney or 
agent.  The letter also informed him that, if he or his new 
representative did not respond within 30 days, the Board will 
assume that the veteran wishes to represent himself and 
resume review of his appeal.  To date, no response has been 
received.  Thus, the Board assumes that the veteran wishes to 
represent himself and the Board will resume review of his 
appeal.  



Except for the issue of entitlement to a disability rating in 
excess of 10 percent for tinnitus, currently evaluated as 10 
percent disabling, the remaining issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

The veteran experiences recurrent (bilateral) tinnitus for 
which the maximum rating of 10 percent is assigned.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for (bilateral) tinnitus are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§3.321(b)(1), 4.87, Diagnostic Code 
6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2005), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 

With respect to the claim for an increased rating for 
tinnitus, the Board notes that the facts are not in dispute.  
Resolution of this appeal is dependent on interpretation of 
the regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change.

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2005).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  

Tinnitus

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10-percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2005).  As the veteran filed his claim 
after the effective date of the revision, only the current 
version of Diagnostic Code 6260 is applicable to the 
veteran's claim.

As Diagnostic Code 6260 precludes an evaluation in excess of 
a single 10 percent for tinnitus, there is no legal basis 
upon which to award an increased rating and the appeal must 
be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The provisions of the VCAA have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

The Board has considered whether the veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this regard, the Board notes that the 
veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for tinnitus is denied.


REMAND

After review, the Board finds that further development is 
required prior to adjudicating the remaining issues on 
appeal.  

In an August 2004 correspondence, the veteran provided a list 
of VA physicians and medical facilities that have treated 
him.  He indicated that he had last been treated by Dr. 
Tanner at the Wellsville VA Outpatient Clinic in August 2004, 
that he had been treated at the Buffalo VA Medical Center 
(VAMC) in September 2003, and that he had been treated at the 
Bath VAMC in July 2004.  

The record only contains reports from the Wellsville VA 
Outpatient Clinic through January 2004, the Buffalo VAMC 
through May 2003, and the Bath VAMC through April 2002.  In 
this regard, the Board observes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO should 
obtain records from the above VA medical facilities for the 
periods in question and associate them with the claims file.

Also in the August 2004 correspondence, the veteran provided 
a list of private physicians and hospitals that have treated 
him.  He indicated that he had last been treated by Dr. 
Terhaar in August 2004, that he receives regular treatment 
from Dr. Brubaker, that he has an appointment with Dr. Akl in 
September 2004, and that he receives regular treatment from 
Mr. O'Brien.  He also indicated that he had been seen in the 
emergency room at Olean General Hospital on multiple 
occasions.

The record does not contain reports from any of the above 
providers for the dates indicated.  The Board notes that the 
veteran was asked in a September 2004 letter to complete and 
return authorization forms to allow VA to request private 
medical records on his behalf, and that he has not responded.  
However, in light of the fact that the veteran has recently 
lost representation due to his attorney's retirement, the 
Board finds that he should once again be asked to provide 
such authorizations.

With respect to the veteran's patellofemoral syndrome of the 
knees, the Board notes that a March 2005 VA joints 
examination report is inadequate for rating purposes.  
Although the veteran complained of pain, weakness on overuse, 
lack of endurance due to pain, and excess fatigability, the 
examiner did not address these factors upon examination.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  Thus, the RO should afford the 
veteran a new VA joints examination to address these factors.

With respect to his asthma, the Board notes that a March 2005 
VA respiratory examination report reflects that pulmonary 
function tests were ordered that day.  A report of this test 
is not of record.  As discussed above, the RO must obtain and 
associate this VA record with the claims file.  See Dunn, 
supra; Bell, supra.  

With respect to his hypertensive cardiovascular disease, the 
Board notes that a March 2005 VA heart examination report is 
inadequate for rating purposes.  Although the veteran denied 
angina, dyspnea, vertigo, syncope, and cerebrovascular 
accident, and stated that he can walk pretty much as he 
wishes, the examiner opined that the veteran could do 4 to 5 
METS (metabolic equivalent).  Initially, the Board observes 
that the examiner did not conduct a stress test.  In fact, 
the examiner stated that he would not do one.  The examiner, 
however, did not provide a rationale for not doing so.  The 
Board also observes that the veteran's disability has been 
evaluated under Diagnostic Code 7007.  Given the above 
evidence, which reflects no symptoms but a low estimated 
METS, the Board finds it ambiguous as to which rating 
criteria more closely approximates the veteran's disability 
picture.  Thus, the RO should afford the veteran another VA 
heart examination, to specifically include a stress test.  

Because the veteran's claims for service connection and 
increased disability ratings are being remanded, the Board 
observes that his claim for a TDIU must also be remanded.  In 
this regard, the Board notes that the outcomes of the above 
issues may impact his TDIU claim.  See Green v. West, 11 Vet. 
App. 472, 476 (1998) (citing Vettese v. Brown, 7 Vet. App. 
31, 34-35 (1994)); Moffitt v. Brown, 10 Vet. App. 214, 222 
(1997); see also VAOPGCPREC 6-99, 64 Fed. Reg. 52,375 (1999).  
Thus, a Board decision on the TDIU claim at this time would 
be premature.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Lastly, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the disability rating and effective date of 
an award.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence needed to establish a 
disability rating or an effective date for the service 
connection claims.  The veteran was also not provided with 
notice of the type of evidence needed to establish an 
effective date for the increased rating claims.  As these 
questions are currently involved, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that informs the veteran that a disability rating 
and an effective date for the award of benefits are assigned 
when service connection is granted, that an effective date is 
assigned when an increased disability rating is granted, and 
also includes an explanation of the type of evidence needed 
to establish a disability rating and effective date.

Accordingly, the case is REMANDED for the following action:

1.  With respect to all of the issues on 
appeal, the RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman, supra.

The RO should also ask the veteran to 
identify all health care providers that 
have treated him for his disabilities 
since discharge.  For private providers, 
the veteran should be asked to complete 
and submit authorization forms to allow VA 
to request records on his behalf.  
Alternatively, the veteran should be 
advised that he can obtain and submit the 
records himself.

2.  The RO should obtain and associate 
with the claims file all medical records 
adequately identified by the veteran using 
any completed authorization forms.  In any 
event, the RO should obtain records from 
the Wellsville VA Outpatient Clinic since 
January 2004, the Buffalo VAMC since May 
2003, and the Bath VAMC since April 2002.  
The RO should also obtain the report of 
the scheduled pulmonary function tests, as 
reflected in the March 2005 VA respiratory 
examination report.  

3.  Thereafter, the RO should afford the 
veteran a VA joints examination to 
determine the current severity of his 
bilateral patellofemoral syndrome.  The 
veteran's claims file, to include a copy 
of this REMAND, should be made available 
to and reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in detail.  

The extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The examiner should 
be requested to identify any objective 
evidence of pain or functional loss due to 
pain.  The specific functional impairment 
due to pain should be identified, and the 
examiners should be requested to assess 
the extent of any pain.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran describes 
flare-ups), and, if feasible, express this 
in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
feasible, the examiner should so state.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

4.  The RO should also afford the veteran 
a VA heart examination to determine the 
current severity of his hypertensive 
cardiovascular disease.  The veteran's 
claims file, to include a copy of this 
REMAND, should be made available to and 
reviewed by the examiner.  The examination 
report should reflect that such review was 
accomplished.  All indicated tests, to 
include a stress test, should be performed 
and all findings should be reported in 
detail.  If the examiner finds that a 
stress test is either not warranted or not 
advisable, the examiner should so state 
and provide a rationale for the finding.  
Based on examination findings, medical 
principles, and historical records, the 
examiner should discuss whether the 
veteran's disability is reflective of:

(a)  workload of greater than 7 METs but 
not greater than 10 METs resulting in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication 
required;

(b)  workload of greater than 5 METs but 
not greater than 7 METs resulting in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac 
hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-
ray;

(c)  more than one episode of acute 
congestive heart failure in the past year, 
or; workload greater than 3 METs but not 
greater than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent; or

(d)  chronic congestive heart failure, or; 
workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 
percent.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

5.  After the foregoing, the RO should 
readjudicate all of the issues on appeal.

6.  If any benefit sought on appeal 
remains denied, the veteran should be 
furnished a SSOC and afforded an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


